Case 4:20-cr-00315-JED Document 8 Filed in USDC ND/OK on 12/10/20 Page 1 of 5

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OKLAHOMA

United States of America,

Plaintiff,
Case No.: 20-cr-003 15-JED-1!
ORDER SETTING CONDITIONS OF
RELEASE
Defendant(s).

IT IS ORDERED that Defendant’s release is subject to the following conditions:

Defendant shall not commit any offense in violation of federal, state or local law while on release in
this case.

Defendant shall immediately advise the court, defense counsel and the U.S. attorney in writing of
any change in address and telephone number.

Defendant shall appear at all proceedings as required and shall surrender as directed for service of
any sentence imposed. Defendant shall next appear at (if blank, you will be notified):

Place:

 

On: at

 

Before:

 

The Defendant must cooperate in the collection of a DNA sample if the collection is authorized by
42 U.S.C. § 14135a.

RELEASE ON PERSONAL RECOGNIZANCE OR UNSECURED BOND

IT IS FURTHER ORDERED that the Defendant be released provided that:

Defendant promises to appear at all proceedings as required and to surrender for service of any
sentence imposed.

vs.
Latoya Lisa Dythe ,
(1)
(2)
(3)
(4)
(XY) (4)
(X) 65)

Defendant executes a Unsecured bond binding Defendant to pay the United States the sum of Ten
Thousand Dollars 0/100 ($$10,000.00) in the event of a failure to appear as required, or to surrender
as directed for service of any sentence imposed.

Order Setting Condition of Release l (AO-199 Modified 6/2020)
Case 4:20-cr-00315-JED Document 8 Filed in USDC ND/OK on 12/10/20 Page 2 of 5

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure
Defendant’s appearance and the safety of other persons in the community, it is FURTHER ORDERED that
Defendant’s release is subject to the conditions marked below:

() (6)

(x)
(X)
0)

(X)
QO

Q
(X)

(X)

(X)
(X)

The defendant is placed in the custody of:
Name:
Address:

>

Phone:

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use
every effort to assure the appearance of the defendant at all scheduled court proceedings, and (c)
to notify the court immediately in the event the defendant violates any conditions of release or
disappears.

 

Signed:

Custodian or Proxy

(7) DEFENDANT WILL:

(a) report as directed by the U.S. Probation Office.

(b) abide by the following travel restrictions: Travel is restricted to the Northern District of
Oklahoma unless permission to travel outside that district is granted in advance from
the U.S. Probation Office.

() to include:

(c) allow the U.S. Probation Officer to visit the home, place of work, or any place deemed
necessary to ensure the conditions of release are not violated.

(d) successfully participate in a program of testing and treatment (to include inpatient if
necessary) for drug and alcohol abuse, as directed by the U.S. Probation Office. Ifa
positive urinalysis occurs while on pretrial release, Defendant shall immediately
surrender his/her driver’s license to the U.S. Probation Office and Defendant shall not
drive until reinstatement is ordered by a judicial officer.

(e) no alcohol use.

(f) not use or unlawfully possess a narcotic drug and other controlled substances unless
prescribed by a medical practitioner.

(g) at the discretion of the U.S. Probation Office, successfully participate in a program of
medical and/or mental health treatment (to include inpatient if necessary).

(h) surrender any passport within (3) three working days and obtain no new passport.

(i) not possess a firearm, destructive device, or other dangerous weapon.

Order Setting Condition of Release 2 (AO-199 Modified 6/2020)
Case 4:20-cr-00315-JED Document 8 Filed in USDC ND/OK on 12/10/20 Page 3 of 5

QO

“oN
ad

a
— ‘a

os
—

Q)
0)
Q)
Q)

“oo
Noe

QO

Q)

QO
QO

QO
QO

~~ oo
et Nee

Order Setting Condition of Release

G)

{k)

(I)
(m)

{n)
(0)
(p)
(1)
(2)

(3)
(4)
(5)
(6)
(a)
(2)

(3)

(4)

(5)
(6)

(7)
(8)

(r)
(1)

successfully participate in the Home Confinement Program to include electronic
monitoring. The entire cost of the program will be paid by the Defendant/U.S. Probation
Office. Defendant may be removed from electronic monitoring, and be required to
successfully participate in an inpatient substance abuse treatment program, at the
discretion of the U.S. Probation Office. Upon completion, Defendant will be placed
back on the Home Confinement Program.

avoid contact with the following named persons:

 

maintain or actively seek employment.

advise any possible third parties who may be at risk because of your past criminal
conviction(s) and/or the charged offense.

abide by the current conditions of supervision.

execute a bond or an agreement to forfeit, upon failing to appear as required, the
following sum of money or designated property:

 

FINANCIAL CONDITIONS:

disclose any and all financial information and business records, to include execution of
a Release of Financial Information form, as requested by the U.S. Probation Officer.
not work directly or indirectly in any business, profession, or self-employment engaged
in the offer, sale, purchase, trade, brokering, solicitation, or similar transaction of any
real property, security or negotiable instrument, or the acquisition of any loan or
appropriation or liquidation of any asset for another person or business.

not engage in telemarketing activities, to include any telephone sales or a solicitation-
related business, campaign, venture, or transaction.

not make application for any loan or enter into any new credit arrangement, without first
consulting the U.S. Probation Office.

not transfer, sell, give away, or otherwise convey any asset, without first consulting the
U.S. Probation Office.

not engage in any form of employment which would allow access to financial
information, to include the following: personal identifiers, credit accounts, bank
accounts of any individual, business, or other entity.

SPECIAL SEX OFFENDER CONDITIONS:

register as a sex offender in accordance with state law in the county of residence and
provide verification to the U.S. Probation Office.

participate in sex offender and/or mental health treatment as directed by the U.S.
Probation Office, including submission to risk assessment and psychological testing.
Assessment and treatment are to be conducted by a therapist approved in advance by
the U.S. Probation Office.

have no contact with children under the age of eighteen (18) without prior written
permission of the U.S. Probation Office. Any unauthorized contact will be reported to
the U.S. Probation office immediately.

not engage in any occupation, business, or profession where you have access to children
under the age of eighteen (18), unless written approval is received in advance by the
U.S. Probation Office.

not loiter within one-hundred (100) feet of schools, parks, playgrounds, arcades, or other
places frequented by children under the age of eighteen (18).

not possess sexually stimulating or sexually oriented material as deemed inappropriate
by the U.S. Probation Office, or patronize any place where such material and
entertainment is available

not enter the premises or loiter near where the victim resides, is employed, or frequents,
except under circumstances approved in advance by the U.S. Probation Office.

not subscribe to or use any Internet services. Any existing Internet services shall be
terminated immediately and documentation provided within two weeks. Phone bills
and service agreements shall be provided upon request of the U.S. Probation Office.
SPECIAL COMPUTER RESTRICTION AND MONITORING CONDITIONS:
The defendant shall disclose all e-mail accounts, Internet connections and Internet
connection devices, including screen names and passwords, to the U.S. Probation
Officer. The defendant shall immediately advise the U.S. Probation Officer of any
changes in his or her e-mail accounts connections, devises, or password.

3 (AO-199 Modified 6/2020)
Case 4:20-cr-00315-JED Document 8 Filed in USDC ND/OK on 12/10/20 Page 4 of 5

O

Q

Q)

()

Q
Q)

Q)

(2)

(3)

(4)

(5)

(6)
(s)

(t)

If instructed by the U.S. Probation Officer, the defendant shall! refrain from using e-
mail, an internet connection, or an Internet connection device. The U.S. Probation
Officer shall have authority to monitor all computer activity, to include all e-mail or
Internet connections, to include but not limited to installation of remote computer
monitoring software. Unless waived by the U.S. Probation Officer, the cost of the
remote computer monitoring software shall be paid by the defendant.

The defendant shall not access any on-line service using an alias, or access any on-line
service using the Internet account, name, or designation of another person or entity. The
defendant will report immediately to the U.S. Probation Officer access to any Internet
site containing prohibited material.

The defendant is prohibited from altering or using any form of encryption,
cryptography, stenography, compression, password-protected files or other methods
that limit access to, or change the appearance of data and/or images.

The defendant is prohibited from altering or destroying records of computer use,
including the use of computer software or functions designed to alter, clean or “wipe”
computer media, block computer monitoring software, or restore a computer to a
previous state.

If instructed, the defendant shall provide all personal and business telephone phone
records and all credit card statements to the U.S. Probation Officer.

You are prohibited from engaging, directly or indirectly, in any form of gambling or
game of chance. You shall not loiter about or enter any dwelling or enterprise whose
principal business purpose is gambling or the offering of games of chance. You shall,
at the discretion of the U.S. Probation Officer, successfully participate in a program of
mental health treatment, to include but not limited to a program for the treatment of
gambling addiction.

OTHER:

ADVISE OF PENALTIES AND SANCTIONS

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for
your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for
contempt of court and could result in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not
more than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more
than one year. This sentence will be consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal
investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or
informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The
penalties for tampering, retaliation, or intimidation are significantly more serious of they involve a killing or

attempted killing.

Order Setting Condition of Release

4 (AO-199 Modified 6/2020)
Case 4:20-cr-00315-JED Document 8 Filed in USDC ND/OK on 12/10/20 Page 5 of 5

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a

sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you
are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of
fifteen years or more -you will be fined not more than $250,000 or imprisoned for not more than 10
years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -
you will be fined not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony -you will be fined not more than $250,000 or imprisoned not more than two years,
or both;

(4) a misdemeanor-you will be fined not more than $100,000 or imprisoned not more than one year, or
both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence
you receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

ACKNOWLEDGMENT OF DEFENDANT

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey
all conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the
penalties and sanctions set forth above.

 

Donovan-DateFreemans LarPya U) Su Py the
DIRECTIONS TO UNITED STATES MARSHAL

(X) Defendant is ORDERED released after processing.

() The United States Marshal is ORDERED to keep Defendant in custody until notified by the
clerk or a judicial officer that Defendant has posted bond and/or complied with all other
conditions for release. Defendant shall be produced before the appropriate judicial officer at
the time and place specified, if still in custody.

VA
Jodi F. fa¥ne, U.S. Magistrate Judge

 

 

Order Setting Condition of Release 5 (AO-199 Modified 6/2020)
